Decided in this ease that the statute making the attorney for the plaintiff liable for the costs of the defendant, to an amount not exceeding $100, where he commences a suit in which the defendant is entitled to security, without filing the requisite bond, does not extend to suits commenced in this court, but that a similar liability is incurred in the court of chancery under the provisions of the 16th Rule. That the extent of the liability of the solicitor to all of the defendants, under that rule, can never exceed $100; and that such liability ought not to be extended to the costs of the appellant on an appeal. That on the dismissal of a bill, with costs, the complainant himself is primarily liable for the costs; and the solicitor is only to be resorted to when the *defendant is unable to collect such costs of the complainant. That the solicitor cannot be charged exceptby summary proceedings against him to enforce his liability under the rule. Motions for orders to compel complainants’ solicitor to pay the costs of two interlocutory applications for retaxation of costs on appeal denied, with $12 costs, to be paid by each defendant.